t c no united_states tax_court daf charters llc petitioner v commissioner of internal revenue respondent docket no 21317-14l filed date p is a florida limited_liability_company that is wholly owned by a cayman islands corporation as such and not electing otherwise it is disregarded as an entity separate from its owner for most federal tax purposes see sec_301_7701-2 proced admin regs however it is not disregarded as an entity separate from its owner and instead is treated as a corporation for federal employment_tax purposes see id subdiv iv a and b during the taxable_period ending date p operated a charter yacht registered in the cayman islands that traveled in and out of the united_states and its territorial waters and p employed u s citizens as crewmen for the yacht p filed a timely employment_tax return for the period but did not pay employment_taxes on the wages it paid to those employees claiming that those wages were exempt from employment_taxes under the crewmen’s exemption of sec_3121 because p was not an american_employer under sec_3121 the definition of an american_employer however includes a corporation organized under the laws of the united_states or of any state sec_3121 r assessed the applicable_amount of employment_taxes and notified p that he intended to levy to collect the outstanding liability in response p requested and received a collection_due_process_hearing under sec_6330 following which r upheld the proposed levy held because p is treated as a corporation for employment_tax purposes sec_301_7701-2 proced admin regs and was organized under the laws of a state p was an american_employer under sec_3121 and thus was not entitled to the crewmen’s exemption of sec_3121 hence p is liable for employment_taxes on wages paid during the taxable_period ending date and r may proceed with the proposed collection action against p with respect to this liability glen a stankee for petitioner brandon s cline and kenneth a hochman for respondent opinion ashford judge this collection_due_process cdp case brought under sec_6330 is before the court on cross-motions for summary_judgment 1unless otherwise indicated all section references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar as explained below we will deny summary_judgment for petitioner and grant respondent’s cross-motion background the facts set forth herein are not in dispute and are derived from the parties’ pleadings motion papers and supporting materials attached to the motion papers see rule b at the time the petition was filed petitioner’s principal_place_of_business was in florida petitioner is a limited_liability_company organized in the state of florida whose sole member is a corporation daf charters ltd organized in the cayman islands petitioner was formed on date at which time its sole member and manager was john staluppi a u s citizen mr staluppi transferred his membership interest to daf charters ltd on date but remains petitioner’s manager during the taxable_period ending date period at issue petitioner owned and operated a charter yacht christened diamonds are forever 2petitioner filed an annual report with the florida secretary of state on date still listing mr staluppi as its sole member and did not file an amended report listing daf charters ltd as its sole member until date petitioner does not address this discrepancy but the parties agree that mr staluppi actually transferred his membership interest on date that traveled in and out of the united_states and its territorial waters the yacht was registered in the cayman islands on date before which it was registered in the united_states petitioner employed crewmen for the yacht all of whom were u s citizens petitioner timely filed form_941 employer’s quarterly federal tax_return for the period at issue on which it claimed that the wages it paid to its crewmen were exempt from employment_taxes on date the internal_revenue_service irs sent petitioner a notice cp102 advising that changes had been made to its form_941 for the period at issue because of a miscalculation on the form resulting in tax due of dollar_figure plus interest in response to this notice petitioner filed form 941-x adjusted employer’s quarterly federal tax_return or claim_for_refund seeking abatement of the resulting assessment on the grounds that it was entitled to the crewmen’ sec_3petitioner sold the yacht at some point in 4the code specifically the federal_insurance_contributions_act secs imposes taxes on both employees and employers for wages received and paid but employers collect and remit all of these taxes see infra p we refer to these taxes collectively as employment_taxes throughout this opinion 5the irs immediately assessed this amount the irs is authorized to do this because the employment_taxes at issue here ie employment_taxes imposed by subtitle c of the code are not subject_to deficiency procedures under secs see sec_6201 exemption of sec_3121 under which wages paid_by a foreign_employer to u s crewmen serving on a foreign vessel when the vessel is outside the united_states are not subject_to employment_taxes the irs denied petitioner’s abatement claim and thereafter petitioner filed a protest with the irs office of appeals appeals requesting reconsideration on date while petitioner’s protest was pending the irs sent petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing levy notice the levy notice advised petitioner that the irs intended to levy to collect the outstanding liability for the period at issue in response to the levy notice petitioner timely submitted form request for a collection_due_process or equivalent_hearing cdp hearing request in its cdp hearing request petitioner did not indicate that it was seeking any collection alternatives instead as set forth in a document attached to its cdp hearing request petitioner asserted that it was challenging the underlying liability on the grounds that it was entitled to the crewmen’s exemption and noted that its protest of the denial of its abatement claim remained pending with appeals petitioner requested that a cdp hearing be held with its authorized representative on date appeals held a telephone cdp hearing with petitioner’s authorized representative during the hearing petitioner’s authorized representative disputed petitioner’s underlying tax_liability for the period at issue reiterating its legal argument that it was entitled to the crewmen’s exemption petitioner’s authorized representative also advised the appeals settlement officer conducting the hearing that petitioner was not interested in seeking a collection alternative and that if it received an adverse_ruling on its protest it would prefer a promptly issued notice_of_determination for which it could seek review in this court on date the appeals officer handling petitioner’s protest emailed the appeals settlement officer handling petitioner’s cdp hearing request informing her that she was closing petitioner’s case and sustaining the denial of petitioner’s abatement claim on the basis that it did not qualify for the crewmen’s exemption because petitioner a single-member limited_liability_company organized under the laws of the state of florida was regarded as an entity and treated as a corporation for employment_tax purposes and thus met the definition of american_employer under sec_3121 on date the appeals settlement officer and petitioner’s authorized representative spoke by telephone the settlement officer informed him of appeals’ disposition of petitioner’s protest and inquired whether petitioner wished to pursue any collection alternatives petitioner’s authorized representative reiterated that petitioner did not wish to pursue any collection alternatives and that a notice_of_determination should be issued for which petitioner could seek review in this court the settlement officer determined that the proposed levy should be sustained and on date appeals sent petitioner with a copy to its authorized representative a notice_of_determination concerning collection action s under sec_6320 and or to that effect notice_of_determination a summary detailing the matters considered by appeals and its conclusions was attached to the notice_of_determination and included the following explanations summary and recommendation the final notice notice_of_intent_to_levy was properly issued and proposed levy action is sustained because you were not interested in negotiating collection alternatives and disagree with the tax due your request for abatement of the tax_assessment is denied legal and administrative review the settlement officer verified the requirements of any applicable law or administrative procedure were met issues you raised collection alternatives requested you offered no alternatives to collection challenges to the liability you disagree with your liability because you claim not to be an american_employer subject_to employment_taxes your challenge to the existence or amount of the underlying liability was assigned to appeals_office sic g rodrigo who determined you are liable for the employment_tax regulation sec_301_7701-2 treats single member limited_liability companies smllcs as corporations for all employment_tax purposes sec_3121 of the code defines an american_employer to include a corporation organized under the laws of the united_states or of any state sec_3121 falls under the regulations to determine whether the employer is an american_employer you are a smllc created in the state of florida therefore you are an american_employer under sec_3121 and subject_to employment_taxes you raised no other issues balancing analysis sustaining proposed levy action balances the need for efficient collection of tax with your concern that collection is no more intrusive because you would not consider collection alternatives and we have determined you are liable for the employment_tax subject_to these proceedings petitioner timely filed a petition with this court for review of the notice_of_determination discussion i standard of review the purpose of summary_judgment is to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where the moving party shows through the pleadings and any other acceptable materials together with the affidavits or declarations if any that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule b see 98_tc_518 aff’d 17_f3d_965 7th cir the parties agree on all material facts necessary to resolve the purely legal questions that this case presents consequently this case is appropriate for summary adjudication under sec_6331 if any person liable to pay any_tax neglects or refuses to do so after notice_and_demand the commissioner is authorized to collect the unpaid amount by way of a levy upon all property and rights to property belonging to such person or upon which there is a lien pursuant to sec_6330 the commissioner must provide the person with written notice of and an opportunity for an administrative hearing to review the proposed levy if an administrative hearing is requested in a levy case the hearing is to be conducted by appeals sec_6330 at the hearing the appeals officer conducting it must obtain verification that the requirements of applicable law and administrative procedure have been met sec_6330 the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed collection action including spousal defenses challenges to the appropriateness of the proposed collection action and collection alternatives sec_6330 following the hearing the appeals officer must determine among other things whether the proposed collection action is appropriate in reaching the determination the appeals officer must take into consideration whether the requirements of applicable law and administrative procedure have been met all relevant issues raised by the taxpayer including offers of collection alternatives and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that collection be no more intrusive than necessary sec_6330 see also 117_tc_183 sec_6330 grants this court jurisdiction to review the determination made by appeals in a levy case see also 130_tc_44 if the taxpayer files a timely petition for such judicial review the applicable standard of review depends on whether the underlying tax_liability is at issue where the taxpayer’s underlying tax_liability is properly at issue the court reviews the liability determination de novo 114_tc_604 114_tc_176 the court reviews administrative determinations made by appeals regarding nonliability issues for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite a taxpayer may challenge his underlying tax_liability during a cdp hearing and thereafter in this court if he did not receive a notice_of_deficiency with respect to the liability or did not otherwise have an earlier opportunity to dispute the liability see sec_6330 sec_301_6330-1 q a-e2 proced admin regs see also kuykendall v commissioner 129_tc_77 sego v commissioner t c pincite shere v commissioner tcmemo_2008_8 slip op pincite petitioner’s underlying liability for the period at issue was not subject_to the irs’ deficiency procedures and it did not have a prior opportunity to challenge the liability accordingly to the extent the underlying 6we note that petitioner’s pending protest with appeals did not preclude it from disputing its underlying liability for the period at issue in the concurrent cdp hearing and accordingly now in this court see 129_tc_58 liability is at issue we will review appeals’ determination de novo we will review appeals’ administrative determination sustaining the proposed levy for abuse_of_discretion ii challenge to underlying liability this case presents a question of statutory interpretation which is an issue of first impression in this court so we begin as we always must with the relevant statutory text a employment_taxes the federal_insurance_contributions_act fica codified in subtitle c of the code sections imposes employment_taxes specifically for o ld- age survivors and disability insurance and for h ospital insurance on all wages received by individuals with respect to employment and requires employers to collect and remit these amounts on their employees’ behalf sec_3101 and b a fica also imposes employment_taxes technically as excise_taxes in equal amounts on all wages paid_by employers with respect to employment sec_3111 and b employers subject_to these taxes report and pay them quarterly see sec_31_6011_a_-1 employment_tax regs the code defines employment subject_to these taxes as follows sec_3121 employment -- for purposes of this chapter the term employment means any service of whatever nature performed a by an employee for the person employing him irrespective of the citizenship or residence of either i within the united_states or ii on or in connection with an american_vessel or american_aircraft under a contract_of_service which is entered into within the united_states or during the performance of which and while the employee is employed on the vessel_or_aircraft it touches at a port in the united_states if the employee is employed on and in connection with such vessel_or_aircraft when outside the united_states or b outside the united_states by a citizen or resident_of_the_united_states as an employee for an american_employer as defined in subsection h however sec_3121 specifically excepts from this definition service performed by an individual on or in connection with a vessel not an american_vessel or on or in connection with an aircraft not an american_aircraft if a the individual is employed on and in connection with such vessel_or_aircraft when outside the united_states and b i such individual is not a citizen_of_the_united_states or ii the employer is not an american_employer this exception is known as the crewmen’s exemption the parties agree that during the period at issue petitioner paid wages to its employees for services performed on or in connection with petitioner’s vessel petitioner’s vessel was not an american_vessel petitioner’s employees 7the code defines the term american_vessel as follows sec_3121 american_vessel and aircraft --for purposes of continued were employed on and in connection with petitioner’s vessel when it was outside the united_states and petitioner’s employees were citizens of the united_states the parties’ sole dispute is whether petitioner was an american_employer during the period at issue if it was then sec_3121 applies and the sec_3121 crewmen’s exemption does not and petitioner is liable for employment_taxes on all wages it paid to its employees regardless of where services were performed if it was not then the sec_3121 crewmen’s exemption does apply and petitioner is not liable for employment_taxes on any wages it paid to its employees regardless of where services were performed the code defines an american_employer as an employer which is the united_states or any instrumentality thereof an individual who is a resident_of_the_united_states a partnership if two-thirds or more of the partners are residents of the united_states a_trust if all of the trustees are continued this chapter the term american_vessel means any vessel documented or numbered under the laws of the united_states and includes any vessel which is neither documented or numbered under the laws of the united_states nor documented under the laws of any foreign_country if its crew is employed solely by one or more citizens or residents of the united_states or corporations organized under the laws of the united_states or of any state because petitioner’s vessel was registered under the laws of the cayman islands during the period at issue it did not fall under this definition residents of the united_states or a corporation organized under the laws of the united_states or of any state sec_3121 see also sec_31_3121_h_-1 employment_tax regs reiterating statutory rule neither sec_3121 nor any other provision in subtitle c of the code separately defines corporation b entity classification sec_7701 provides that w hen used in this title where not otherwise distinctly expressed or manifestly incompatible with the intent thereof t he term ‘corporation’ includes associations joint-stock companies and insurance_companies sec_7701 this definition is explicitly nonexclusive however pursuant to sec_7701 which provides that t he terms ‘includes’ and ‘including’ when used in a definition contained in this title shall not be deemed to exclude other things otherwise within the meaning of the term defined see also 488_f3d_100 2d cir noting that limited_liability companies are not listed in sec_7701 8the code does not separately define employer for purposes of employment_taxes but does define it broadly for purposes of unemployment insurance payments sec_3306 and federal_income_tax withholding responsibilities sec_3401 as any person who pays wages or otherwise engages individuals in employment the supreme court has interpreted the term in the employment_tax context similarly broadly see 419_us_43 in any event neither party here disputes that petitioner was an employer for employment_tax purposes only whether it was an american_employer for purposes of sec_3121 the department of the treasury has promulgated regulations under sec_7701 that elaborate on the definitions of sec_7701 to provide clear guidelines for classifying various forms of business entities see t d 1997_ 1_cb_215 see also 484_f3d_372 6th cir 133_tc_24 discussing history of entity classification and earlier regulations supplemented by tcmemo_2010_ known as the check-the-box_regulations these regulations generally grant broad discretion to business owners who can often elect by checking the box for a certain entity type on a form filed with the irs hence the name whether an entity through which they conduct business is treated as an association ie a corporation a partnership or a disregarded_entity for federal tax purposes sec_301_7701-3 proced admin regs see mcnamee f 3d pincite upholding the check-the-box_regulations as a valid exercise of the irs’ authority littriello f 3d pincite same 132_tc_125 same aff’d without published opinion sub nom britton v shulman a f t r 2d ria 1st cir the check-the-box_regulations do not always grant entity owners a choice though listing some types of entities much more extensively than in sec_7701 itself that are irrevocably considered corporations see sec_301 b proced admin regs entities not in this list may elect their treatment and the regulations provide default options for entities that fail to choose see sec_301_7701-3 proced admin regs in particular a domestic entity that is not a corporation and has a single owner is disregarded as an entity separated from its owner unless the owner elects otherwise see sec_301_7701-2 and sec_301_7701-3 proced admin regs the regulations define an entity as domestic if it is created or organized as any type of entity including but not limited to a corporation unincorporated association general_partnership limited_partnership and limited_liability_company in the united_states or under the law of the united_states or of any state sec_301_7701-5 proced admin regs the effect of being disregarded is that in general the entity is treated as a sole_proprietorship or branch of its owner see sec_301_7701-2 proced admin regs although the entity may be recognized separately from its owner under state or other federal_law any items of income and loss generated by the entity are directly attributable to and reported by the entity’s owner for federal tax purposes and the entity is not subject_to corporate_income_tax or any partnership or s_corporation income allocation rules all of which are codified under subtitle a of the code however the check-the-box_regulations provide a specific exception for federal employment_tax purposes instead of attributing employment_tax liability to a disregarded entity’s owner the regulations state that paragraph c i of this section relating to certain wholly owned entities does not apply to taxes imposed under subtitle c--employment taxes and collection of income_tax and that an entity that is disregarded as an entity separate from its owner for any purpose under this section is treated as a corporation with respect to taxes imposed under subtitle c--employment taxes and collection of income_tax sec_301_7701-2 and b proced admin regs in other words a disregarded_entity is treated as a separate_entity for purposes of employment_taxes imposed under subtitle c and in addition the separate_entity is treated as a corporation for purposes of employment_taxes imposed under subtitle c and related reporting requirements this exception was added to the check-the-box_regulations in see t d 2007_2_cb_675 and sec_301_7701-2 proced admin regs is applicable to wages paid on or after date and sec_301_7701-2 proced admin regs is applicable to wages paid on or after date see sec_301_7701-2 proced admin regs before then the owner of a disregarded_entity was ultimately liable for employment_taxes on wages paid_by the entity but could choose whether the owner or the entity would be responsible for calculation reporting and payment of that liability notice_99_6 1999_1_cb_321 the department of the treasury’s 9on date in order to extend the fica and federal_unemployment_tax_act exceptions for family members and religious sect members to certain entities that are disregarded as separate from their owners for federal tax purposes under sec_301_7701-2 proced admin regs and to clarify the existing rule that the owner of a disregarded_entity for federal tax purposes under sec_301_7701-2 proced admin regs is subject_to backup withholding ie the withholding requirements imposed under sec_3406 the department of the treasury amended among other regulations sec_301_7701-2 proced admin regs see t d 2011_50_irb_843 it revised and made r eserved sec_301_7701-2 proced admin regs and added sec_301_7701-2t temporary proced admin regs fed reg date t d i r b pincite however the first sentence of sec_301_7701-2 proced admin regs was retained in sec_301_7701-2t temporary proced admin regs supra t d i r b pincite on date the department of the treasury finalized the date amendments without substantive change and retaining the applicability dates t d 2014_29_irb_121 the preamble to these final regulations notes that s ection c iv a continues to provide that sec_301_7701-2 relating to certain wholly owned entities does not apply to taxes imposed under subtitle c sec_301 c iv b also continues to provide that an entity that is disregarded as an entity separate from its owner for any purpose under sec_301_7701-2 is treated as a corporation for purposes of taxes imposed under subtitle c id pincite rulemaking eliminated this choice and eliminated a disregarded entity’s owner’s liability for employment_taxes now the entity alone is liable t d c b pincite c analysis applying the check-the-box_regulations to petitioner is relatively straightforward as a limited_liability_company with a single owner that has not elected otherwise petitioner is automatically disregarded as an entity separate from its owner for most federal tax purposes see sec_301_7701-2 proced admin regs as a result petitioner need not worry about federal_income_tax as any income or loss it generates from its operations is attributed to its owner however for employment_tax purposes this default classification does not apply id subdiv iv a petitioner must determine the extent of its potential liability for employment_taxes under fica separately resolving any issues of entity classification that may arise under the applicable provisions petitioner contends that it is not liable for employment_taxes for the period at issue its contention hinges on whether it is an american_employer as defined in sec_3121 and in particular whether it is an employer which is a corporation organized under the laws of the united_states or of any state see supra pp if petitioner is a corporation for purposes of sec_3121 then it is an american_employer and sec_3121 applies and the sec_3121 crewmen’s exemption does not because neither sec_3121 nor any other provision in subtitle c of the code gives a specific definition of corporation we refer to the definition provided in sec_7701 which see supra p applies throughout the code when not specifically preempted and importantly its elaboration in the regulations promulgated under that section ie the check-the-box_regulations in this regard the check-the-box_regulations explicitly provide that petitioner notwithstanding it being a disregarded_entity under sec_301_7701-2 proced admin regs is treated as a corporation with respect to employment taxesdollar_figure sec_301_7701-2 proced admin regs it is undisputed 10we find additional support for our analysis in that it gives specific effect to both subdivisions a and b of sec_301_7701-2 proced admin regs even though they could be easily read as redundant under our interpretation subdivision a assures that a disregarded_entity informed that its disregarded status does not apply for employment_taxes will at least undertake an initial inquiry under fica to determine if it has any liability while subdivision b provides that if during this inquiry the entity faces a question of classification such as under sec_3121 it will know that it is unequivocally a corporation for such purposes for example a disregarded_entity that engages only self-employed independent contractors for its services would need only to consider subdivision a to reach the determination that it is not liable for employment_taxes whereas the situation in this case would be significantly more difficult to resolve in the absence of subdivision b although petitioner would not be disregarded from its owner for employment_tax purposes the regulations would not provide any continued that petitioner was organized under the laws of the state of florida therefore petitioner was an american_employer under sec_3121 for the period at issue and as such it is subject_to sec_3121 and the sec_3121 crewmen’s exemption does not applydollar_figure petitioner contends that sec_3121 does not depend directly on an entity’s classification under the check-the-box_regulations but instead first imposes its own test based on the residence s of the entity’s owner s because petitioner’s sole owner during the period at issue was a foreign_corporation continued specific guidance as to its actual classification for purposes of sec_3121 and we would resort to the common_law and other considerations cf 133_tc_24 supplemented by tcmemo_2010_106 11reaching this result through regulatory manipulation of a statutory definition so that a word used in different parts of the code has different meanings is admittedly awkward but hardly unprecedented in interpreting the code we have routinely held that the same word used in different contexts may have different meanings so as to best effect the intentions of the legislative and regulatory drafters see eg 17_tc_1149 oman v commissioner tcmemo_2010_276 slip op pincite citing 692_f2d_587 9th cir aff’g in part rev’g in part and remanding 74_tc_1160 and we find that our interpretation inarguably does so in this case such situations are precisely the reason why the department of the treasury added sec_301_7701-2 proced admin regs to the check-the-box_regulations because there would be no question as to whether petitioner is liable for employment_taxes if it were actually a corporation the regulations treat it as a corporation so as not to allow it to avoid paying employment_taxes solely through its disregarded_entity status petitioner contends that it thus could not logically have been an american_employer petitioner draws support for this interpretation from sec_3121 and which applies such residence tests to partnerships and trusts but this argument only draws attention to these tests’ distinction from sec_3121 which looks instead only at the jurisdiction in which a corporation is organized without regard to its owner s while the plain text of the statute alone is sufficient to reach this conclusion we also find good reasons for drawing such a distinction almost all entities that the code and regulations treat as corporations or that elect to be treated as corporations are specifically organized under the laws of some jurisdiction but partnerships and trusts can exist at common_law or simply in fact as an ongoing enterprise with multiple interested parties and no explicit legal form see sec_301_7701-1 proced admin regs as a result it is reasonable to presume that congress determined that for sec_3121 the most relevant and accurate basis on which to judge a corporation is its legal nexus while for partnerships and trusts it is their owners’ residential nexuses petitioner further argues that declining to read a residence test into sec_3121 leads to illogical results suggesting that it would not have been an american_employer if it were owned half by a u s resident say mr staluppi and half by a foreign_entity say daf charters ltd because under the check-the- box regulations it would be treated as a partnership yet under our reading it was an american_employer despite being fully foreign owned petitioner similarly notes a reversal of its situation ie if it were a foreign disregarded_entity wholly owned by a domestic_corporation then it would not have been an american_employer and how this possibility provides an opportunity for domestic corporations in its line_of_business to avoid employment_tax liability while these may or may not be accurate interpretations of the law they simply are not the situation that we face in this case petitioner is entitled to choose the entity form in which it conducts business and the check-the-box_regulations give it broad latitude in doing so petitioner presumably had good reasons for choosing the form that it did but now it must live with the tax consequences even if it can envision better possibilities in retrospect 417_us_134 778_f2d_769 11th cir petitioner also notes that there are certain exceptions under which entities that are disregarded under the check-the-box_regulations remain disregarded for certain employment_tax purposes for example an individual owner of a disregarded_entity is instead treated as self-employed sec_301 2t c iv c temporary proced admin regs fed reg date see also sec_301_7701-2t sec_76 fed reg date and an owner of a disregarded_entity that qualifies for the family employment or religious faith exemptions from fica is also exempt from employment_taxes sec_31_3121_b_3_-1 sec_31_3127-1 employment_tax regs dollar_figure but petitioner does not coherently indicate how these exceptions apply to this case instead they actually buttress respondent’s position because petitioner cannot identify an exception in the check-the-box_regulations that applies specifically to its situation or for purposes of sec_3121 the main rule_of sec_301_7701-2 proced admin regs applies 12in its motion papers petitioner cites sec_301_7701-2 proced admin regs but this section is r eserved in the check-the-box_regulations and refers to sec_301_7701-2t temporary proced admin regs fed reg date f or further guidance 13petitioner also notes that an owner of a disregarded_entity that qualifies for the exemption from federal_income_tax under sec_501 is also exempt from federal unemployment insurance payments citing the department of the treasury’s explanation of the regulations see t d 2007_2_cb_675 citing sec_3306 notably though that explanation also explicitly states that such a disregarded_entity is not exempt from employment_taxes which is only logical since organizations that are exempt from federal_income_tax under sec_501 are not themselves exempt from employment_taxes on wages over dollar_figure per year paid to any employee see sec_3121 petitioner as a for-profit enterprise fails to clearly indicate how this somehow affects its employment_tax liability classifying petitioner as a corporation for employment_tax purposes including the application of sec_3121 finally petitioner suggests that because sec_301_7701-2 proced admin regs did not exist when congress enacted sec_3121 in its current form as part of the code ch sec_3121 sec_68a stat pincite we should use the same meaning of corporation as in the version of sec_3121 in petitioner’s view congress was clearly referring to an entity that is regarded as a corporation for income_tax purposes which it is not this argument hardly needs addressing if congress wanted the term corporation in sec_3121 to have a static meaning congress would have said so because petitioner is treated as a corporation for employment_tax purposes and was organized under the laws of the state of florida we hold that it was an american_employer under sec_3121 sec_3121 applies and the sec_3121 crewmen’s exemption does not petitioner is therefore liable for employment_taxes on all wages it paid to its employees during the period at issue iii challenge to appropriateness of proposed levy as indicated supra p in determining whether to sustain a proposed levy appeals must take into consideration whether the requirements of applicable law and administrative procedure have been met all issues raised by the taxpayer including offers of collection alternatives and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that collection be no more intrusive than necessary sec_6330 see also lunsford v commissioner t c pincite under the abuse_of_discretion standard the court examines whether an appeals determination was arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir see also sego v commissioner t c pincite goza v commissioner t c pincite we do not conduct an independent review or substitute our own judgment for that of the appeals officer murphy v commissioner t c pincite if the appeals officer follows all statutory and administrative guidelines and provides a reasoned balanced decision the court will not reweigh the equities 140_tc_173 link v commissioner tcmemo_2013_53 at petitioner’s petition failed to raise any issues other than its underlying liability for the period at issue therefore any issues pertaining to appeals’ administrative determination are deemed conceded see rule b in any event petitioner’s authorized representative indicated on several occasions to the appeals settlement officer that petitioner did not wish to pursue any collection alternatives it is not an abuse_of_discretion for an appeals officer to sustain a collection action and not consider collection alternatives when the taxpayer has proposed none see 138_tc_228 124_tc_69 see also sec_301 d proced admin regs requiring that offers to compromise a tax_liability must be made in writing and contain all the information prescribed or requested by the irs additionally the record establishes that the appeals settlement officer verified that all legal and procedural requirements had been met see creditguard of am inc v commissioner 149_tc_370 and determined that the proposed levy appropriately balances the need for the efficient collection_of_taxes with petitioner’s legitimate concern that the action be no more intrusive than necessary thus it is apparent that the appeals settlement officer committed no abuse_of_discretion in sustaining the proposed levy iv conclusion petitioner has not given us a sufficient basis to deny summary adjudication in respondent’s favor and to grant summary adjudication in its favor pursuant to rule accordingly we will deny petitioner’s motion and grant respondent’s cross-motion we have considered all of the arguments made by the parties and to the extent they are not addressed herein we find them to be moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
